10

11

12

14

15

16

17

18

19

20

21

22

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

RUTH KOLAS, Case No.: 2:17-cv-01597-APG-NJK

Plaintiff Order Requiring Proposed Joint Pretrial

Order
v.
[ECF No. 51]

WAL-MART STORES, INC.,

Defendant

 

 

 

 

 

On July 24, 2019, I rejected the parties’ proposed Joint Pretrial Order. They have not
submitted a new proposed Order.

IT IS ORDERED that the parties shall submit a proposed Joint Pretrial Order that
complies with Local Rules 16-3 and 16-4 by August 27, 2019. The failure to do so may result in
dismissal of this case without further advanced notice from the court.

DATED this 13th day of August, 2019.

CC

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

 
